Citation Nr: 1206167	
Decision Date: 02/17/12    Archive Date: 02/23/12

DOCKET NO.  06-06 858A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for a chronic acquired psychiatric disorder to include a depressive disorder, an anxiety disorder, and schizophrenia.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel



INTRODUCTION

The Veteran had active service from January 2000 to July 2002.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision of the Seattle, Washington, Regional Office (RO) which denied service connection for a depressive disorder with generalized anxiety.  In April 2009, the Board denied service connection for a chronic acquired psychiatric disorder.  The Veteran subsequently appealed to the United States Court of Appeals for Veterans Claims (Court).  

In February 2010, the Court granted the Parties' Joint Motion for Remand; vacated the April 2009 Board decision; and remanded the issue of service connection for a chronic acquired psychiatric disorder to the Board for additional action.  

The Board has reframed the issue of service connection for a chronic acquired psychiatric disorder as entitlement to service connection for a chronic acquired psychiatric disorder to include a depressive disorder, an anxiety disorder, and schizophrenia in accordance with the Court's decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).  

This appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The Department of Veterans Affairs (VA) will notify the Veteran if further action is required on his part.  


REMAND

In February 2010, the Court granted the Parties' Joint Motion for Remand and remanded the Veteran's claim of entitlement to service connection for a chronic acquired psychiatric disorder to the Board for additional action as directed by the Joint Motion.  The Joint Motion directs that: (1) action should be undertaken to obtain additional service treatment records from the National Personnel Record Center (NPRC) and Womack Army Medical Center, Fort Bragg, North Carolina and (2) the Veteran is to be afforded an additional VA examination which addresses the etiological relationship between the Veteran's diagnosed schizophrenia and active service.  Therefore, the Board has no discretion and must remand the instant appeal for compliance with the Court's February 2010 Order granting the Parties' Joint Motion to Remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also Forcier v. Nicholson, 19 Vet. App. 414, 425 (2006) (holding that the duty to ensure compliance with the Court's order extends to the terms of the agreement struck by the Parties that forms the basis of the Joint Motion to Remand).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the NPRC and request that the Veteran's service treatment records be forwarded for incorporation in the record.  If these records do not exist or cannot be obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2011).  

2.  Contact the NPRC and/or the appropriate service entity and request that a search be made of the records of the Womack Army medical facility, Fort Bragg, for the year 2002 for any documentation pertaining to the hospitalization and/or treatment of the Veteran.  All material produced by the requested search should be incorporated into the record.  If no records are located, a written statement to that effect should be incorporated into the claims files.  

3.  Then schedule the Veteran for a VA examination for compensation purposes in order to determine the nature and etiology of his chronic acquired psychiatric disorder.  All indicated tests and studies should be accomplished and the findings then reported in detail.  The examiner should expressly state whether the Veteran has chronic schizophrenia.  

The examiner should advance an opinion as to whether it is at least as likely than not (i.e., probability of 50 percent) that any identified chronic identified acquired psychiatric disorder had its onset during active service; is etiologically related to the Veteran's inservice psychiatric symptomatology; or is otherwise related to active service.  

4.  After the requested examination has been completed, the examination report should be reviewed to ensure that it is in compliance with the directives of this remand.  The report should be returned to the examiner or examiners if it is deficient in any manner.  

5.  Thereafter, ensure that the development above has been completed in accordance with the remand instructions, undertake any other development action that is deemed warranted.  Then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his accredited representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  

